Title: To John Adams from Francis Dana, 18 April 1781
From: Dana, Francis
To: Adams, John



LeydenApril 18th. 1781

I feel myself happy that Congress have made it my duty to consult your Excellency upon the Mission with which they have charged me for the Court of Petersburgh. To this end I have already laid before you, all the papers which I have received from Congress, any way relating to it, and also my correspondence with his Excellency the Comte De Vergennes, and Dr. Franklin upon the same subject, as well as my letters to the President of Congress from the time I received this Commission. From all these your Excellency will be fully instructed in the several matters on which I wish to have your advice; but to bring some of them more immediately under your view, I beg leave to state the following questions.
Whether, all circumstances considered, your Excellency thinks it expedient for me to proceed to Petersburgh in the character of a private Citizen of the United States only, and to wait there for a favourable moment to announce my publick Character?
Or, Whether, previous to my going in such a character, you judge it expedient for me to communicate my design to Prince Gallitzin, the Russian Ambassador at the Hague (secreting from him at the same time, my publick Character) and to take his opinion thereon; according to the intimation given to me by the Comte De Vergennes, at our conference?
Whether it is adviseable to communicate my real Character to the Court of Petersburgh, and to ask their permission before I undertake the journey?
Whether, in case you think it adviseable for me to proceed to Petersburgh, in a private character only, without further communications to any one, You conceive it to be the Intention of Congress, that I shou’d present their resolutions relative to the rights of Neutral Vessels, to the Court of Petersburgh on my arrival there, or whether this is left to my discretion, to be regulated by the then State of Affairs at that Court?
Your Excellency will readily perceive the propriety of my writing to you on this business, altho’ we have already had a conference upon it, and of my requesting your sentiments in writing also.
I shall be happy to make a more particular Communication of my own sentiments and views, in further conversation, if you think it needful, before you give me yours.

I am with the greatest Respect and Esteem your Excellency, most obedient and most humble Servant

FRA DANA

